Case: 2:19-cv-00619-ALM-KAJ Doc #: 45 Filed: 11/23/20 Page: 1 of 6 PAGEID #: 283




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RANDY OLIVER,

                       Plaintiff,
                                                          Civil Action 2:19-cv-619
                                                          Chief Judge Algenon L. Marbley
               v.                                         Magistrate Judge Kimberly A. Jolson


DAVID GRAY, et al.,

                       Defendants.


                            REPORT AND RECOMMENDATION

        Randy Oliver, a former state inmate proceeding pro se, alleges that Defendants deprived

him of his ability to practice his religion. This matter is before the Undersigned for consideration

of Defendant Sunni-Ali Islam’s unopposed Motion for Summary Judgment (Doc. 44). For the

following reasons, the Undersigned RECOMMENDS that the Court GRANT Defendant’s

Motion.

   I.      BACKGROUND

        Ramadan is a Muslim holiday lasting about thirty days, during which observants fast from

sunup to sundown. To accommodate Muslim prisoners seeking to observe Ramadan, the Ohio

Department of Rehabilitation and Correction (“ODRC”) requires inmates to “kite the Imam, 45

days before the first day of Ramadan.” (Doc. 25-1 at 11). Particularly relevant here, the ODRC

makes clear that “[t]he Muslim Religious Service Provider (Imam) will be the only person to add

or delete a Muslim inmate from the fast list.” (Id.). And the Imam is the only one who can

determine whether an inmate has established him or herself as a practitioner of the Islamic faith.

(Doc. 25-1 at 2).
Case: 2:19-cv-00619-ALM-KAJ Doc #: 45 Filed: 11/23/20 Page: 2 of 6 PAGEID #: 284




       Plaintiff Randy Oliver alleges that, in 2018, while incarcerated at Belmont Correctional

Institution (“BeCI”), he was denied the opportunity to observe Ramadan. (See generally Doc.

1- 1). Ramadan that year began on May 15 and ended June 12. (Doc. 25-1). On March 16, 2018,

and April 17, 2018, BeCI posted announcements in the dorms, instructing inmates how to sign up

to participate in Ramadan. (Id.). On May 21, 2018, Plaintiff submitted an internal grievance

complaining that he had been removed from the Ramadan list. (Id.) ODRC records reveal,

however, that Plaintiff was never on this list because he had earlier reported his religion as “no

preference.” (Id.)

       The next day, BeCI notified him of this fact and advised him to work with the Imam to

change his religious preference so that he could participate in all holidays and fasts. (Id.) At that

time, Defendant Sunni-Ali Islam served as BeCI’s Imam. (Doc. 44-1). On May 29, 2018, Deputy

Warden of Special Services (“DWSS”) received a call from Plaintiff’s mother, who insisted that

Plaintiff is Muslim and should be permitted to participate in Ramadan. (Doc. 25-1). On June 1,

2018, the DWSS’s secretary issued Plaintiff a pass to meet with the Imam that day to discuss

changing his religion. (Id. at 9). But Plaintiff never did. (Doc. 44-1).

       Plaintiff brought this action on February 25, 2019, alleging that the Imam, along with four

other BeCI staff members, prevented him from practicing his religion. (See generally Doc. 4).

Specifically, he alleges that the Imam is “responsible for not doing his duty to place Plaintiff on

the inmate Islamic list to practice his Islamic faith,” “mis-handled the paperwork properly to place

Plaintiff on the Islamic list,” and “lied and said Plaintiff was on the Islamic list.” (Id. at 2–3).

Several weeks later, on March 17, 2019, Plaintiff was released from prison. (Doc. 8 at 3).

       Following Plaintiff’s release, Defendants Bosley, Burger, Gray, and Potter moved to

dismiss his claims for injunctive relief, which the Court granted. (Docs. 8, 11, 14). Following



                                                 2
Case: 2:19-cv-00619-ALM-KAJ Doc #: 45 Filed: 11/23/20 Page: 3 of 6 PAGEID #: 285




discovery, these same Defendants moved for summary judgment, which the Court later granted,

leaving Defendant Sunni-Ali Islam the sole Defendant in this case. (Docs. 25, 39, 41). Because

Defendant Sunni-Ali Islam had not yet appeared in this case, the Court, on June 8, 2020, ordered

him to respond to Plaintiff’s Complaint. (Doc. 33). He moved to dismiss two days later, asserting

that Plaintiff had failed to serve him. (Doc. 34). The Court denied his Motion, concluding that

Plaintiff had taken reasonable efforts to serve him. (Docs. 39, 41). Defendant Sunni-Ali Islam

then moved for summary judgment on October 14, 2020. (Doc. 44). Over a month has passed,

and Plaintiff has not responded to his Motion. Accordingly, this matter is ripe for resolution.

II.    STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The movant has the burden of establishing that there are no genuine issues of material fact,

which may be accomplished by demonstrating that the nonmoving party lacks evidence to support

an essential element of its case. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Barnhart

v. Pickrel, Schaeffer & Ebeling Co., 12 F.3d 1382, 1388–89 (6th Cir. 1993). When the moving

party has carried this burden, the nonmoving party must then set forth specific facts showing that

there is a genuine issue for trial. Moldowan v. City of Warren, 578 F.3d 351, 374 (6th Cir. 2009).

       When a motion for summary judgment is unopposed, as is the case here, the Court must

“intelligently and carefully review the legitimacy of such unresponded-to motion” and may not

“blithely accept the conclusions argued in the motion.” Guarino v. Brookfield Tp. Tr., 980 F.2d

399, 407 (6th Cir. 1992). At the same time, “[n]othing in either the Rules or case law supports an

argument that the trial court must conduct its own probing investigation of the record” to identify

a genuine issue of material fact. Id. at 405.



                                                 3
Case: 2:19-cv-00619-ALM-KAJ Doc #: 45 Filed: 11/23/20 Page: 4 of 6 PAGEID #: 286




III.   DISCUSSION

       Prisoners have a First Amendment right to freely practice their religion, subject to

reasonable restrictions and limitations. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987).

“In any free exercise claim, the first question is whether ‘the belief or practice asserted is religious

in the [plaintiff’s] own scheme of things’ and is ‘sincerely held.’” Maye v. Klee, 915 F.3d

1076, 1083 (6th Cir. 2019) (quoting Kent v. Johnson, 821 F.2d 1220, 1224 (6th Cir. 1987)). If so,

the court then determines whether a “challenged practice” infringes on a prisoner’s sincere beliefs.

Kent, 821 F.2d 1224–25. If not, the court’s inquiry ends. Defendant does not challenge the

sincerity of Plaintiff’s beliefs. (See generally Doc. 44). Instead, he focuses on BeCI’s policy and

practice of requiring Muslim inmates to submit a request to the Imam 45 days before the first day

of Ramadan. (See id. at 2).

       “A practice will not be considered to infringe on a prisoner’s free exercise unless it ‘places

a substantial burden on a central religious belief or practice[.]’” Evans v. Washington, 1:19-cv-

953, 2019 WL 6974735, at *5 (W.D. Mich. Dec. 20, 2019) (quoting Hernandez v. C.I.R., 490 U.S.

680, 699 (1989)); see also Living Water Church of God v. Charter Tp., 258 F. App’x. 729, 734

(6th Cir. 2007) (internal quotation marks omitted) (“In the Free Exercise context, the Supreme

Court has made clear that the substantial burden hurdle is high and that determining its existence

is fact intensive[.]”). A burden must be more than a “mere inconvenience;” it must either force an

individual to choose between the tenets of his religion and foregoing governmental benefits, or

place “substantial pressure on an adherent to modify his behavior and to violate his beliefs.” Id.

at 734, 739, 741.

       Prison policies requiring inmates to sign up in advance to participate in Ramadan are

relatively commonplace. See, e.g., Missouri v. VanSickle, No. 2:17-CV-00025, 2019 WL 613339,



                                                   4
Case: 2:19-cv-00619-ALM-KAJ Doc #: 45 Filed: 11/23/20 Page: 5 of 6 PAGEID #: 287




at *5 (W.D. Mich. Jan. 23, 2019), report and recommendation adopted, No. 2:17-CV-25, 2019

WL 588100 (W.D. Mich. Feb. 13, 2019) (discussing similar policies). As a general matter, “[t]he

imposition of [a] sign-up deadline is a reasonable policy.” Id. What is not reasonable, however,

“is the application of an inflexible deadline that Defendants use to refuse to accommodate prisoners

who may sign-up late[.]” Id. See, e.g., id. at **1, 5 (denying summary judgment where evidence

showed that plaintiff had signed up and received Ramadan meals for years, until 2016, when he

missed the sign-up deadline by one week, and the institution refused to accommodate him);

Hardrick v. MacLaren, No. 2:17-CV-00029, 2018 WL 3624956, at *4 (W.D. Mich. June 18,

2018), report and recommendation adopted, No. 2:17-CV-29, 2018 WL 3619266 (W.D. Mich.

July 30, 2018) (denying summary judgment where plaintiff, who signed up late to receive

Ramadan meals “was able to receive a Ramadan meal, after all the other prisoners had been served

who were on the list,” and “[d]efendant [] failed to explain why [p]laintiff could not continue to

receive leftover Ramadan meals after this date.”).

       There is no evidence that happened here. To the contrary, upon learning he was not on the

list of practicing Muslims, Plaintiff, as advised, could have worked with Defendant to change his

preference accordingly. (Doc. 25-1 at 2). Indeed, the institution issued him an official pass to

meet with the Imam so he could do so. (Id. at 9). But Plaintiff did not use this pass or otherwise

attempt to work with the Imam. Accordingly, he has failed to create a genuine issue of material

fact as to whether this policy substantially burdened his ability to exercise his religion. From the

record, it appears that this policy posed, at most, a mere inconvenience to Plaintiff. See Living

Water Church of God, 258 F. App’x at 734 (noting that the “substantial burden hurdle is high” and

the policy at issue must pose more than a “mere inconvenience”). Defendant is entitled to

summary judgment as a result.



                                                 5
Case: 2:19-cv-00619-ALM-KAJ Doc #: 45 Filed: 11/23/20 Page: 6 of 6 PAGEID #: 288




IV.    CONCLUSION

       For the foregoing reasons, the Undersigned RECOMMENDS that Defendant’s Motion

for Summary Judgment (Doc. 44) be GRANTED. Further, should the District Judge adopt this

recommendation, the Undersigned further RECOMMENDS that the District Judge find that any

appeal in this matter by Plaintiff would not be taken in good faith, and Plaintiff may not proceed

on appeal in forma pauperis.

                   Procedure on Objections to Report and Recommendation

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.

Date: November 23, 2020                                /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE



                                                   6
